


110 HR 6571 IH: Healthy Air for Federal Workers

U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6571
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2008
			Mr. Engel (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 House Administration and
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit smoking near executive, legislative, and
		  judicial branch entryways.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Air for Federal Workers
			 Act.
		2.FindingsCongress finds that—
			(1)in
			 2006, the Surgeon General concluded in a report entitled The Health
			 Consequences of Involuntary Exposure to Tobacco Smoke that there is no
			 safe level of exposure to secondhand smoke;
			(2)secondhand smoke
			 causes disease and premature death in children and adults who do not
			 smoke;
			(3)exposure to
			 secondhand smoke by adults has immediate adverse effects on the cardiovascular
			 system and causes coronary heart disease and lung cancer;
			(4)according to the
			 Surgeon General, the only way to prevent exposure from secondhand smoke is to
			 eliminate it, and other approaches, such as air ventilation systems and smoking
			 and nonsmoking sections, do not eliminate exposure to secondhand smoke;
			 and
			(5)according to the
			 American Lung Association, 23 States have passed comprehensive smoke-free laws
			 that protect workers.
			3.Smoking
			 prohibition outside Federal buildings
			(a)Smoking
			 prohibitionThe smoking of tobacco products is prohibited in any
			 area outside of a Federal building which is within 25 feet of any of the
			 building’s entrances, exits, windows that open, or ventilation intakes that
			 serve an enclosed area of the building where smoking is prohibited.
			(b)ExceptionSubsection
			 (a) does not apply to the smoking of tobacco products which occurs solely for
			 purposes of research on smoking which is conducted by an agency.
			4.Enforcement
			(a)Executive branch
			 buildingsThe Administrator
			 of General Services, in conjunction with the heads of agencies, is responsible
			 for implementing and enforcing compliance with this Act with respect to Federal
			 buildings used by agencies.
			(b)Legislative
			 branch buildings
				(1)House
			 buildingsThe House Office
			 Building Commission shall take such actions as may be necessary to institute
			 and enforce the prohibition in section 3 in Federal buildings used by offices
			 of the House of Representatives.
				(2)Senate
			 buildingsThe Committee on
			 Rules and Administration of the Senate shall take such actions as may be
			 necessary to institute and enforce the prohibition in section 3 in Federal
			 buildings used by offices of the Senate.
				(3)Other
			 buildingsThe Architect of
			 the Capitol shall take such actions as may be necessary to institute and
			 enforce the prohibition in section 3 in Federal buildings used by offices of
			 the legislative branch other than offices of the House of Representatives or
			 Senate.
				(c)Judicial branch
			 buildingsThe Director of the Administrative Office of the United
			 States Courts shall take such actions as are necessary to institute and enforce
			 the prohibition in section 3 in Federal buildings used by the Federal courts,
			 or by any office of the judicial branch, with respect to which the Director has
			 responsibilities under title 28, United States Code.
			(d)Date of
			 implementationImplementation of this Act shall begin within 3
			 months after the date of the enactment of this Act.
			(e)Additional
			 activitiesThe Administrator
			 of General Services, in conjunction with agency heads, shall, with respect to
			 the Federal buildings described in subsection (a), and the Director of the
			 Administrative Office of the United States Courts shall, with respect to
			 Federal buildings described in subsection (c), inform all employees and
			 visitors to Federal buildings about the smoke-free policy, educate employees
			 about the dangers of exposure to secondhand smoke, and undertake related
			 activities as determined necessary by the Administrator or Director, as the
			 case may be.
			5.No
			 limitation or preemption of more protective policies
			(a)No
			 limitationNothing in this
			 Act shall be construed as limiting the head of an agency, the House Office
			 Building Commission, the Committee on Rules and Administration of the Senate,
			 the Architect of the Capitol, or the Director of the Administrative Office of
			 the United States Courts from establishing more protective policies on smoking
			 in the workplace.
			(b)No
			 PreemptionNothing in this Act shall preempt or otherwise affect
			 any other Federal, State, or local law that provides greater protection from
			 the health hazards of secondhand smoke.
			6.ReportNot later than 6 months after the date of
			 the enactment of this Act, the Administrator of General Services and the
			 Director of the Administrative Office of the United States Courts shall each
			 submit to Congress a report on the status of the implementation of this Act
			 with respect to the executive and judicial branches of the Government,
			 respectively.
		7.DefinitionsIn this Act:
			(1)Federal
			 buildingThe term Federal building means any
			 building—
				(A)which is owned by
			 the Federal Government for the use of any office of the executive branch or
			 legislative branch, or by any Federal court or any office of the judicial
			 branch; or
				(B)which is leased by the Federal Government
			 for the use of any office of the executive branch or legislative branch, or by
			 any Federal court or any office of the judicial branch, and which is under the
			 jurisdiction and control of that office or court.
				(2)AgencyThe term agency means an
			 Executive agency, as defined in section 105 of title 5, United States Code, and
			 includes any employing unit or authority of the Federal Government, including
			 independent agencies, other than those of the legislative and judicial
			 branches, but includes the United States Tax Court and the United States Court
			 of Appeals for Veterans Claims.
			(3)SmokingThe
			 term smoking includes the smoking of cigarettes, cigars, pipes,
			 and any other combustion of tobacco.
			
